    Case: 1:12-cv-09306 Document #: 248 Filed: 02/03/21 Page 1 of 2 PageID #:2032



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

STOP ILLINOIS HEALTH CARE                                  )
FRAUD, LLC,                                                )
                                                           )
                         Plaintiff,                        )
                                                           )
                         -v-                               )       No. 12 CV 9306
                                                           )       Judge Sharon Johnson Coleman
ASIF SAYEED, et al.,                                       )
                                                           )
                         Defendants.                       )

                                MOTION TO RE-SET TRIAL DATE

        NOW COME the Defendants, by and through their attorneys, and respectfully request that

the Court re-set the date for resuming the trial in this case.

        In support of this motion Defendants state:

        1.      This matter is presently set to resume on February 17, 2021.

        2.      Primary trial counsel for Defendants has been out of the state for the last two

months as a result of the coronavirus pandemic. If possible, he would remain out of state until

April. He just received his second vaccine injection. The Defendant is tentatively scheduled to get a

second injection on February 16, 2021.

        3.      It is proving difficult for Counsel to prepare long-distance and without ready

personal contact with the Defendant and office staff, all of whom are working separately and

remotely. 1 He requests an extension of the trial date for at least thirty (30) days, although he would

appreciate a longer extension if possible.

        WHEREFORE, Defendants respectfully request that the Court re-set the trial date in this

case for a minimum of thirty (30) days, or to schedule a hearing on this motion.


1
 In addition, the Plaintiff’s case was presented in person. Counsel expects the Defendant will testify and
Counsel prefers, if possible, that the matter be continued to a date when in-person testimony resumes.
   Case: 1:12-cv-09306 Document #: 248 Filed: 02/03/21 Page 2 of 2 PageID #:2033




                                                       Respectfully submitted,
                                                       ASIF SAYEED, et al.,



                                               By:     /s/ Michael D. Monico
                                                       One of his attorneys
Michael D. Monico
mm@monicolaw.com
Barry A. Spevack
bspevack@monicolaw.com
MONICO & SPEVACK
53 West Jackson Blvd.
Suite 1315
Chicago, IL 60604
312-782-8500
        Attorneys for Defendant


                                   AFFIDAVIT OF SERVICE

        Barry A. Spevack, an attorney, states that all parties were served the foregoing Motion to Re-
Set Trial Date on February 3, 2021, through the Court’s ECF Filing System.


                                                       /s/ Barry A. Spevack
